Case 2:18-cv-00734-CCC-MF Document 119 Filed 08/06/20 Page 1 of 2 PageID: 2876



 Keith J. Miller, Esq.
 Michael J. Gesualdo, Esq.
 Justin T. Quinn, Esq.
 ROBINSON MILLER LLC
 Ironside Newark
 110 Edison Place, Suite 302
 Newark, New Jersey 07102
 (973) 690-5400
 kmiller@rwmlegal.com

 Attorneys for Plaintiffs
 Janssen Pharmaceuticals, Inc. and
 Janssen Pharmaceutica NV

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                       )
  JANSSEN PHARMACEUTICALS, INC. and                    )
  JANSSEN PHARMACEUTICA NV,                            ) Civil Action No.: 2:18-cv-00734 (CCC)(MF)
                                                       )
                                                       )
               Plaintiffs,                             )            ORDER GRANTING
                                                       )      ADMISSIONS PRO HAC VICE
               v.                                      )
                                                       )
  TEVA PHARMACEUTICALS USA, INC.,                      )
                                                       )
                                                       )
               Defendant.                              )

        THIS MATTER having been brought before the Court by Plaintiffs, by and through their

 attorneys, Robinson Miller LLC, for the entry of an Order admitting A. Robert Quirk, Esq.,

 Margaret O’Neil, Esq., and Joong Youn (Jay) Cho, Ph.D., Esq., as counsel pro hac vice, pursuant

 to Local Civil Rule 101.1(c); and the Court having considered the Declarations of Keith J. Miller,

 Esq., A. Robert Quirk, Esq., Margaret O’Neil, Esq., and Joong Youn (Jay) Cho, Ph.D., Esq.; and

 all counsel of record having consented to this application; and for good cause shown;

        IT IS on this 6th day of August 2020, hereby

        ORDERED that Plaintiffs’ application is granted, and A. Robert Quirk, Esq., Margaret
Case 2:18-cv-00734-CCC-MF Document 119 Filed 08/06/20 Page 2 of 2 PageID: 2877



 O’Neil, Esq., and Joong Youn (Jay) Cho, Ph.D., Esq. are admitted to practice pro hac vice before

 this Court pursuant to Local Civil Rule 101.1(c), for all purposes and in all proceedings connected

 with this litigation; and it is further

         ORDERED that A. Robert Quirk, Esq., Margaret O’Neil, Esq., and Joong Youn (Jay) Cho,

 Ph.D., Esq. shall comply with Local Civil Rule 101.1(c) and abide by all rules of this Court,

 including all disciplinary rules, and shall notify the Court immediately of any matter affecting

 counsel’s standing at the bar of any court; and it is further

         ORDERED that A. Robert Quirk, Esq., Margaret O’Neil, Esq., and Joong Youn (Jay) Cho,

 Ph.D., Esq. shall make payment to the New Jersey Lawyers’ Fund for Client Protection as provided

 in New Jersey Court Rule 1:28-2(a); and it is further

         ORDERED that the Clerk of this Court shall forward a copy of this Order to the Treasurer

 of the New Jersey Lawyers’ Fund for Client Protection; and it is further

         ORDERED that A. Robert Quirk, Esq., Margaret O’Neil, Esq., and Joong Youn (Jay) Cho,

 Ph.D., Esq. shall each make payment of $150.00 to the Clerk, United States District Court, as

 required by Local Civil Rule 101.1(c)(3); and it is further

         ORDERED that all pleadings, briefs, and other papers filed with the Court shall be signed

 by an attorney-at-law of this Court employed by the Firm of Robinson Miller LLC, who shall be

 responsible for said papers and for the conduct of A. Robert Quirk, Esq., Margaret O’Neil, Esq.,

 and Joong Youn (Jay) Cho, Ph.D., Esq.


         IT IS SO ORDERED.



                                                       __________________________________
                                                       HONORABLE MARK FALK, U.S.M.J.
